The appeal was dismissed at a former term, but later reinstated. The case is now considered on its merits.
Operating under a search warrant, officers discovered a still and a quantity of whisky in a house occupied by appellant.
Appellant objected to the testimony of the officers touching the result of the search on the ground that the place searched was appellant's private residence and that the affidavit for the search warrant was made by only one person. The affidavit is not set out in the bill of exception in substance or in detail. It is merely stated, as a ground of objection, that the place searched was appellant's private residence and that only one person made the affidavit upon which the search warrant was based. A mere statement of a ground of objection in a bill of exception is not a certificate of the judge that the facts which form the basis of the objection are true; it merely shows that such an objection was made. Branch's Annotated Penal Code, Section 209; Fisher v. State, 1 S.W.2d 301; Buchanan v. State, 298 S.W. 569; Coleman v. State, 10 S.W.2d 559. It is the rule that this court must indulge the legal presumption that the ruling of the trial court was correct, unless the bill of exception shows otherwise. Branch's Annotated Penal Code, Section 207; Buchanan v. State, supra. Being unable to determine from the bill of exception whether the trial court committed error in admitting the testimony, we must presume that the ruling was correct.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.